Order entered January 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01255-CR

                            TIMOTHY JAMES FRYAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 063988

                                            ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER the following:

       We ORDER the Grayson County District Clerk to provide Mr. Dunn with a paper copy

of the clerk’s record that is redacted to delete the juror questionnaires, as well as the addresses,

dates of birth, and social security numbers of individuals other than appellant on all documents

on which they appear.

       We ORDER Janet Kamras, official court reporter of the 15th Judicial District Court, to

provide Mr. Dunn with a paper copy of the reporter’s record, redacted to delete the addresses,

dates of birth, and social security numbers of individuals other than appellant on all documents

on which they appear.
        We ORDER counsel Rick Dunn to send appellant copies of the clerk’s and reporter’s

records, as redacted in accordance with this order, and to provide this Court, within FORTY

DAYS of the date of this order, with written verification that the record has been sent to

appellant.

       Appellant’s pro se response is due by APRIL 15, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable James Fallon, Presiding Judge, 15th Judicial District Court; Janet Kamras, official

court reporter, 15th Judicial District Court; Kelly Ashmore, Grayson County District Clerk; Rick

Dunn; and the Grayson County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy Fryar,

TDCJ No. 01961774, C, Moore Unit, 1700 North F.M. 87, Bonham, Texas 75418.

                                                   /s/     ADA BROWN
                                                           JUSTICE